— Judgment unanimously affirmed. Memorandum: We affirm the judgment resentencing defendant. Insofar as his brief on appeal concerns denial of his motion under CPL 440.10, those issues are not before us because he failed to obtain the requisite leave to appeal (CPL *1202450.15 [1]; see, People v Harris, 107 AD2d 761, 762; People v Ramsey, 104 AD2d 388; see also, People v Kihm, 143 AD2d 199, 200, lv denied 72 NY2d 958). (Appeal from Judgment of Supreme Court, Erie County, Francis, J. — Driving While Intoxicated.) Present — Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.